Citation Nr: 1741379	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

In March 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In August 2010, the Board remanded the instant claims for additional development.  In May 2017, the Board duly notified the Veteran that the Board no longer employed the VLJ who conducted the March 2010 hearing and that she had the right to another Board hearing.  In June 2017, the Veteran submitted correspondence indicating that she did not wish to appear at another Board hearing.

In July 2017, the Board sought a Veterans Health Administration (VHA) expert opinion in connection with the instant appeal.  It received the requested opinion in August 2017.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES

The Veteran is seeking service connection for current low back and neck conditions that she asserts are related to service.  Specifically, she has explained that she has experienced pain and stiffness in her neck and back since sustaining an in-service fall, after which she also received sutures for a laceration on her left elbow.  She has reported that she was given ice packs and medication to treat her back and neck pain at that time, but has further reported that, although her neck and back were sore for several days after the incident, she did not seek additional treatment due to the nature of her duties.  The Veteran has denied injuring her neck or back on any other occasion.

As will be explained below, the Board finds that the criteria for establishing service connection for both a low back disability and a neck disability have been met.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2017).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, current low back and neck disabilities have been established.  Most recently, in August 2017, the orthopedic surgeon who issued a VHA opinion requested by the Board characterized the Veteran's back and neck conditions as cervical spondylosis and lumbar disc disease.  In doing so, he specifically noted that the Veteran's medical records included objective evidence of degenerative changes in the spine at C5-6 and L5-S1.  The Board notes that the record also confirms a diagnosis of degenerative disc disease of the cervical spine.

An in-service precipitating injury or event has also been established.  In that regard, the Veteran has credibly reported that her current back and neck pain began in connection with a fall she sustained during service, after which she required sutures for a laceration on her left elbow.  She is competent to testify to such in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran's service treatment records confirm that she received sutures for a laceration on her left elbow in July 1987.  Although back and neck pain were not documented at that time, the Veteran told the emergency services clinician who treated her that the wound occurred in connection with a fall in the bathtub.

As the first and second elements of service connection have been met with respect to both of the claimed disabilities, the Board turns to the third element-a nexus between her current disabilities and her in-service fall and subsequent symptoms of back and neck pain.

Two medical opinions addressing the third element of service connection are of record.  In that regard, the orthopedic surgeon who issued the August 2017 VHA opinion concluded that the Veteran's current back and neck disabilities were more likely than not caused by her time in service.  In support of that conclusion, he cited the Veteran's assertion that she had experienced neck and low back pain ever since sustaining an in-service fall.  He also noted that her reported symptoms were consistent with the objective evidence documented in imaging studies of her spine.  In contrast, an orthopedic surgeon who conducted a July 2011 VA examination opined that it was less likely than not that the Veteran's current neck and back conditions began during service or were related to any in-service disease, event, or injury, because he "did not find specific records addressing neck or back pain in [his] review of service medical records," including in connection with the fall the Veteran described.

The Board acknowledges that the positive opinion provided in August 2017 is not flawless.  However, the Board finds that it is, when viewed in the context of the evidence as a whole, sufficient to decide the Veteran's claims.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  Notably, although the 2011 VA examiner's opinion-the only other medical opinion of record-contradicts that of the August 2017 orthopedic surgeon, the VA examiner disregarded the Veteran's competent and credible statements regarding the onset and subsequent progression of her back and neck symptoms when reaching his conclusion.  Thus, the 2011 opinion is of little or no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  The Board further notes that, although the 2011 VA examiner concluded that a relationship between the Veteran's low back and neck disabilities and service did not exist, he did not explain to what cause or causes he did attribute those disabilities.

In short, in light of the medical conclusions reached by the orthopedic surgeon in August 2017 regarding the most likely cause of the Veteran's current low back and neck disabilities, the Board finds that the evidence that addresses whether those disabilities are related to service is, at the least, in equipoise.  As a result, all three elements required to establish service connection for low back and neck disabilities have now been met, and service connection for both disabilities is granted.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability is granted.

Service connection for a neck disability is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


